Case 20-12647-mdc   Doc 14   Filed 07/31/20 Entered 07/31/20 15:46:25   Desc Main
                             Document     Page 1 of 4
Case 20-12647-mdc   Doc 14   Filed 07/31/20 Entered 07/31/20 15:46:25   Desc Main
                             Document     Page 2 of 4
Case 20-12647-mdc   Doc 14   Filed 07/31/20 Entered 07/31/20 15:46:25   Desc Main
                             Document     Page 3 of 4
Case 20-12647-mdc   Doc 14   Filed 07/31/20 Entered 07/31/20 15:46:25   Desc Main
                             Document     Page 4 of 4
